                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION




THERON DANIELS,

                  Plaintiff,

v.                                        Case No. 3:17-cv-1239-J-34JRK

DENNIS A. VILCHEZ, M.D.,
et al.,

                  Defendants.


                                  ORDER

                                I. Status

     Plaintiff Theron Daniels, an inmate of the Florida penal

system, initiated this action on November 3, 2017, by filing a pro

se Civil Rights Complaint (Complaint; Doc. 1). In the Complaint,

Daniels names the following Defendants: (1) Dennis A. Vilchez,

M.D.; (2) Alexis Figueroa, M.D.; (3) B. Celian, M.D.;1 (4) Luis

Vazquez, M.D.; and (5) Centurion of Florida, LLC. He asserts that

the Defendants violated his Eighth Amendment right when they were

deliberately indifferent to his serious medical needs. As relief,

he seeks monetary damages.

     1
       The Court dismissed Daniels' claims against B. Celian on
August 15, 2019. See Order (Doc. 42).
     This matter is before the Court on Defendants Centurion's

Amended Motion to Dismiss (Centurion Motion; Doc. 53), Vilchez's

Amended Motion to Dismiss (Vilchez Motion; Doc. 54), Vazquez's

Amended Motion to Dismiss (Vazquez Motion; Doc. 55), and Figueroa's

Amended Motion to Dismiss (Figueroa Motion; Doc. 56). The Court

advised Daniels that granting a motion to dismiss would be an

adjudication of the case that could foreclose subsequent litigation

on the matter, and gave him an opportunity to respond. See Order

(Doc. 5). Plaintiff filed a response in opposition to the Motions,

see Response (Doc. 61), and Defendants' Motions are ripe for

review.

                   II. Plaintiff's Allegations2

     As to the underlying facts of his claims, Daniels asserts that

he was involved in a physical altercation at Suwannee Correctional

Institution (SCI) in Live Oak, Florida, on July 19, 2016. See

Complaint at 4. According to Daniels, the x-rays showed a broken

knuckle on his left hand. See id. He states that SCI medical staff

gave him two Lortab pain pills at the initial evaluation, and

placed a splint on his hand. See id. He maintains that Defendant



     2
       In considering a motion to dismiss, the Court must accept
all factual allegations in the Complaint as true, consider the
allegations in the light most favorable to the plaintiff, and
accept all reasonable inferences that can be drawn from such
allegations. Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291,
1297 (11th Cir. 2015) (quotations and citations omitted). As such,
the recited facts are drawn from the Complaint and may differ from
those that ultimately can be proved.

                                2
Vazquez prescribed Lortab, however, the SCI medical staff never

filled the prescription. See id. He states that he was not provided

any pain medication until a nurse gave him some non-aspirin on

August 2, 2016. See id.

       According to Daniels, Dr. Ong performed surgery on his left

pinky finger at the Reception and Medical Center (RMC) in Lake

Butler, Florida, on August 11, 2016, and provided post-surgical

instructions. See id. Daniels summarizes Dr. Ong's follow-up-care

instruction as follows: (1) removal of stitches in two weeks; (2)

removal of pins after eight weeks; and (3) provision of prescribed

pain   medication    (Lortab    and    Excedrin),    and    other   medications

(Keflex 500 mg, Benadryl, and Oyster Shell calcium). See id. He

asserts    that    the     Florida    Department    of     Corrections   (FDOC)

transferred him back to SCI after the surgery. See id.

       Daniels    states    that,    upon   his   return   to   SCI,   Defendant

Figueroa advised him that he would prescribe Ibuprofen. See id. He

maintains that he explained to Figueroa that he was allergic to

non-steroidal anti-inflammatory drugs (NSAID), and Figueroa told

him to shut his mouth or he would have him locked up. See id.

According to Daniels, he did not receive any pain medication from

August 11th until August 25th. See id. Daniels avers that when he

complained about the lack of pain medication on August 25th, the

SCI medical staff advised him to take the Ibuprofen that Figueroa

ordered. See id. at 5.


                                        3
      Daniels avers that he declared a medical emergency on August

29th because his hand was "swollen and discolored." Id. He states

that Vazquez cleaned his hand and prescribed Lortab for four days.

See id. He asserts that he declared another medical emergency on

September 9th because he was still in a "great deal of pain and his

hand was swollen." Id. Daniels declares that he showed the medical

staff "blood, pus, and yellow looking fluid coming from his hand."

Id. According to Daniels, the medical staff changed the dressing,

and gave him several packets of non-aspirin for pain, and advised

him that "nothing was wrong with his hand." Id. He avers that

blood, pus and yellow fluid was still seeping from his wound on

September 13th, when the medical staff changed the dressing. See

id.

      Daniels states that SCI security staff refused to permit him

to go to his September 19th doctor visit, so he declared a medical

emergency. See id. According to Daniels, Dr. Celian confirmed that

his hand was infected, and treated him with antibiotics, an ice

pack, three packages of Tylenol, and an arm sling. See id. He avers

that he declared a medical emergency on October 3rd because "flesh

had grown around the stitches." Id. He avers that he was told to

request a sick-call visit. See id. Daniels maintains that he

continued to visit sick call, at which he complained about the

"constant pain" caused by the stitches. Id. He declares that the

medical staff neither provided pain medication nor removed the


                                 4
stitches, but instead told him there was nothing they could do for

him. See id.

     According to Daniels, he showed Defendant Vilchez his hand and

informed Vilchez about Dr. Ong's post-surgical instructions. See

id. at 5. Daniels proclaims that Vilchez told him that there was

nothing he could do because the surgeon needed to remove the

stitches. See id. According to Daniels, Centurion was either aware,

or should have been aware, of its employees' actions, and failed to

take any action to prevent or remedy Daniels' suffering. See id. at

6. He maintains that Centurion established a custom where the

employees performed only routine health care and withheld costly

treatments. See id. Daniels avers that the stitches were removed in

"a second surgery to dig the stitches out of [his] hand as [his]

flesh had grown around and over the stitches." Id. at 5. He states

that he complained about the pain to Vilchez, who said, "you silly

inmate, your hand is infected[;] that's why you have pain in your

hand." Id. at 6. He avers that his left hand will not "close," and

he has lost the use of his left hand due to Defendants' deliberate

indifference to his medical needs. Id.

                    III. Motion to Dismiss Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's


                                5
World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while

"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

     A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that


                                6
a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine   whether   the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570). And, while "[p]ro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore,

be liberally construed," Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), "'this leniency does not give the

court a license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading in order to sustain an

action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x

837, 839 (11th Cir. 2011)3 (quoting GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal

citation omitted), overruled in part on other grounds as recognized

in Randall, 610 F.3d at 706).




     3
       "Although an unpublished opinion is not binding      . . . , it
is persuasive authority." United States v. Futrell, 209     F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.      R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not      considered
binding precedent, but they may be cited as                 persuasive
authority.").

                                   7
                      IV. Summary of the Arguments

     In the Motions,4 Defendants request dismissal of Daniels'

claims    against    them   because      Daniels        failed   to   exhaust    his

administrative remedies, as required by the Prison Litigation

Reform Act (PLRA), before filing the instant 42 U.S.C. § 1983

lawsuit.    See   Centurion     Motion    at     3-5;    Vilchez,     Vazquez,   and

Figueroa Motions at 4-6. Next, they argue that Daniels failed to

state plausible Eighth Amendment claims against them, see Centurion

Motion at 5-6; Vilchez Motion at 6-8; Vazquez and Figueroa Motions

at 6-7, and that they are entitled to qualified immunity, see

Vilchez Motion at 8-9; Vazquez and Figueroa Motions at 7-8. They

also assert that the Eleventh Amendment bars Daniels' claims for

monetary damages against them in their official capacities. See

Vilchez Motion at 9; Vazquez and Figueroa Motions at 8-9. Finally,

they maintain that Daniels is not entitled to compensatory and

punitive damages under 42 U.S.C. § 1997e(e) because he has not

alleged any physical injury resulting from Defendants' acts and/or

omissions. See Vilchez, Vazquez and Figueroa Motions at 9-10. In

response to the Motions, Daniels asserts that he exhausted his

administrative      remedies,    states      a   plausible       claim   of   Eighth

Amendment deliberate indifference, and asserts an actual physical

injury to his left hand that is "permanent and life-changing" since

he is left-handed. Response at 6. He maintains that the Defendants


     4
         Defendants' Motions are strikingly similar.

                                         8
are not entitled to qualified immunity, and "concedes" that the

Eleventh    Amendment   bars   his   official-capacity   claims   against

Defendants Vilchez, Figueroa, and Vazquez. Id. at 6 (citing Doc.

44).5

                 V. Exhaustion of Administrative Remedies

                        1. Exhaustion under the PLRA

        Exhaustion of available administrative remedies is required

before a § 1983 action with respect to prison conditions may be

initiated by a prisoner. See 42 U.S.C. § 1997e(a). Nevertheless, a

prisoner such as Daniels is not required to plead exhaustion. See

Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, the United States

Supreme Court has recognized "failure to exhaust is an affirmative

defense under the PLRA[.]" Id. Notably, exhaustion of available

administrative remedies is "a precondition to an adjudication on

the merits" and is mandatory under the PLRA. Bryant v. Rich, 530

F.3d 1368, 1374 (11th Cir. 2008); Jones, 549 U.S. at 211; Woodford

v. Ngo, 548 U.S. 81, 85 (2006) ("Exhaustion is no longer left to

the discretion of the district court, but is mandatory.") (citation

omitted). Not only is there an exhaustion requirement, "the PLRA




        5
        The Court partially granted Defendants Figueroa and
Vazquez's previously-filed motions to dismiss (Docs. 16, 29), in
which they raised similar arguments. See Order (Doc. 44). The Court
granted Defendants Centurion, Vilchez, Vazquez, and Figueroa leave
to refile motions to dismiss to address the exhaustion issue. See
Order (Doc. 50).

                                     9
exhaustion requirement requires proper exhaustion." Woodford, 548

U.S. at 93.

                 Because   exhaustion   requirements   are
            designed to deal with parties who do not want
            to exhaust, administrative law creates an
            incentive for these parties to do what they
            would otherwise prefer not to do, namely, to
            give the agency a fair and full opportunity to
            adjudicate their claims. Administrative law
            does this by requiring proper exhaustion of
            administrative remedies, which "means using
            all steps that the agency holds out, and doing
            so properly (so that the agency addresses the
            issues on the merits)." Pozo,[6] 286 F.3d, at
            1024. . . .

Woodford,    548   U.S.   at   90.   And,   "[p]roper   exhaustion   demands

compliance with an agency's deadlines and other critical procedural

rules . . . ." Id. As such, the United States Supreme Court has

emphasized:

                 Courts may not engraft an unwritten
            "special circumstances" exception onto the
            PLRA's exhaustion requirement. The only limit
            to § 1997e(a)'s mandate is the one baked into
            its text: An inmate need exhaust only such
            administrative remedies as are "available."

Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

     The determination of whether an inmate exhausted his available

administrative remedies prior to filing a cause of action in

federal court is a matter of abatement and should be raised in a

motion to dismiss, or be treated as such if raised in a summary

judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted).



     6
         Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).

                                      10
The Eleventh Circuit has explained the two-step process that the

Court must employ when examining the issue of exhaustion of

administrative remedies.

                 After a prisoner has exhausted the
            grievance procedures, he may file suit under §
            1983. In response to a prisoner suit,
            defendants may bring a motion to dismiss and
            raise as a defense the prisoner's failure to
            exhaust these administrative remedies. See
            Turner, 541 F.3d at 1081.[7] In Turner v.
            Burnside we established a two-step process for
            resolving motions to dismiss prisoner lawsuits
            for failure to exhaust. 541 F.3d at 1082.
            First, district courts look to the factual
            allegations in the motion to dismiss and those
            in the prisoner's response and accept the
            prisoner's view of the facts as true. The
            court should dismiss if the facts as stated by
            the prisoner show a failure to exhaust. Id.
            Second, if dismissal is not warranted on the
            prisoner's view of the facts, the court makes
            specific findings to resolve disputes of fact,
            and should dismiss if, based on those
            findings, defendants have shown a failure to
            exhaust. Id. at 1082–83; see also id. at 1082
            (explaining that defendants bear the burden of
            showing a failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th

Cir. 2015); see Pavao v. Sims, 679 F. App'x 819, 823-24 (11th Cir.

2017) (per curiam).

    2. Exhaustion under Florida's Prison Grievance Procedure

     The FDOC provides an internal grievance procedure for its

inmates. See FLA. ADMIN. CODE r. 33-103.001 through 33-103.018.

Generally, to properly exhaust administrative remedies, a prisoner


     7
         Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008).


                                 11
must complete a three-step sequential process. First, an inmate

must submit an informal grievance to a designated staff member at

the institutional level. See FLA. ADMIN. CODE r. 33-103.005. If the

issue is not resolved, the inmate must submit a formal grievance at

the institutional level. See FLA. ADMIN. CODE r. 33-103.006. If the

matter is not resolved at the institutional level, the inmate must

file an appeal to the Office of the FDOC Secretary. See FLA. ADMIN.

CODE r. 33-103.007.

     However, under specified circumstances, an inmate can bypass

the informal-grievance stage and start with a formal grievance at

the institutional level. See FLA. ADMIN. CODE r. 33-103.005(1); 33-

103.006(3). Or, an inmate can completely bypass the institutional

level and proceed directly to the Office of the FDOC Secretary by

filing a "direct grievance." See FLA. ADMIN. CODE r. 33-103.007(3).

Emergency grievances and grievances of reprisal8 are types of

"direct grievances" that may be filed with the Office of the

Secretary. See FLA. ADMIN. CODE r. 33-103.007(3)(a). In a direct

grievance to the Secretary, the inmate "must clearly state the

reason for not initially bringing the complaint to the attention of

institutional   staff   and   by-passing   the   informal   and   formal



     8
       Rule 33-103.002(9) defines a grievance of reprisal as "[a]
grievance submitted by an inmate alleging that staff have taken or
are threatening to take retaliatory action against the inmate for
good faith participation in the inmate grievance procedure." FLA.
ADMIN. CODE r. 33-103.002(9).


                                  12
grievance steps of the institution or facility . . . ." FLA. ADMIN.

CODE r. 33-103.007(3)(a)2. If the Secretary determines that the

grievance does not qualify as one of the types of direct grievances

described in the rule, the grievance must be returned to the

inmate, stating the reasons for its return and advising the inmate

to resubmit the grievance at the appropriate level. See FLA. ADMIN.

CODE r. 33-103.007(3)(d). If the grievance is returned to the

institution or facility for further investigation or a response,

the inmate may, after receiving the response, re-file with the

Secretary if he is not satisfied with the response. See FLA. ADMIN.

CODE r. 33-103.007(8).

     According to Rule 33-103.014, an informal grievance, formal

grievance, direct grievance, or grievance appeal "may be returned

to the inmate without further processing if, following a review of

the grievance, one or more ... conditions are found to exist." FLA.

ADMIN. CODE r. 33-103.014(1). The rule provides an enumerated list

as "the only reasons for returning a grievance without a response

on the merits." See FLA. ADMIN. CODE r. 33-103.014(1)(a)-(y). Some

of the reasons for returning a grievance are as follows: the

grievance "addresses more than one issue or complaint" or "is so

broad, general or vague in nature that it cannot be clearly

investigated, evaluated, and responded to" or "is not written

legibly and cannot be clearly understood" or is a supplement to a

previously-submitted grievance that has been accepted for review;


                                13
and the inmate "did not provide a valid reason for by-passing the

previous levels of review as required or the reason provided is not

acceptable," or "used more than two (2) additional narrative

pages." See FLA. ADMIN. CODE r. 33-103.014(1)(a), (b), (c), (f),

(q), (t).

                  3. Daniels' Exhaustion Efforts

     Defendants    maintain    that    Daniels    failed   to    exhaust   his

administrative remedies as to the claims against them before filing

this § 1983 lawsuit. See Centurion Motion at 3-5; Vilchez, Vazquez,

Figueroa Motions at 4-6. In support of their position, they

submitted Composite Exhibit A. See Docs. 53-1 at 1-15; 54-1 at 1-

15; 55-1 at 1-15; 56-1 at 1-15. They assert that Daniels submitted

five informal grievances relating to his hand injury, see id. at 7,

9, 10, 12, 13, and did not appeal the FDOC's denials, see Centurion

Motion at 4-5; Vilchez, Vazquez, and Figueroa Motions at 5. They

maintain that the Court should dismiss Daniels' claims against them

"[f]or this reason alone." Id. at 5. Next, they argue that the

grievances do not address "the two subjects of the lawsuit" (the

failure to remove stitches and the failure to dispense pain

medication),   but   instead    concern    hand    surgery      and   therapy.

Centurion, Vazquez, Figueroa Motions at 5; Vilchez Motion at 6.

They also maintain that Daniels failed to name Vilchez, Vazquez,

and Figueroa in the grievances when he knew their identities. See

Vilchez Motion at 6; Vazquez, Figueroa Motions at 5-6. In response,


                                      14
Daniels asserts that he exhausted his administrative remedies as to

his claims against the Defendants. In support of his position, he

submitted "all related grievances." Response at 3, Doc. 61-1 at 1-

24. In comparing Daniels' exhibits to Defendants' Composite Exhibit

A, the Court finds that Defendants failed to provide the Court with

all relevant grievances and responses related to the claims against

them.     Apparently,   Defendants   limited   their   records   search   to

informal grievances and failed to account for Daniels' submission

of formal medical grievances. In doing so, they provided an

inaccurate history of Daniels' exhaustion efforts.9 Nevertheless,

it appears that Daniels furnished the Court with the relevant

exhibits.

     As to the initial step in the two-part process for deciding

motions to dismiss for failure to exhaust under the PLRA, the

Eleventh Circuit has instructed:

             District courts first should compare the
             factual allegations in the motion to dismiss
             and those in the prisoner's response and,
             where there is a conflict, accept the
             prisoner's view of the facts as true. "The
             court should dismiss if the facts as stated by
             the prisoner show a failure to exhaust."
             Id.[10]




     9
      In future cases where exhaustion is challenged, counsel must
provide the Court with all relevant grievances, responses, and
appeals, and include a list of them with corresponding grievance
tracking numbers to facilitate the Court's review.
     10
          Whatley, 802 F.3d at 1209.

                                     15
Pavao, 679 F. App'x at 823-24. Daniels asserts that he exhausted

his   administrative   remedies   as   to   his   claims   against   the

Defendants. Here, accepting Daniels' view of the facts as true, a

dismissal of the claims against Defendants Centurion, Vilchez,

Vazquez, and Figueroa for lack of exhaustion is not warranted.

Thus, the Court proceeds to the second step in the two-part process

where the Court considers the Defendants' arguments regarding

exhaustion and makes findings of fact.

      First, Defendants argue that Daniels only submitted five

informal grievances relating to his hand surgery and therapy, and

did not appeal the FDOC's denials. See Centurion Motion at 4-5;

Vilchez, Vazquez, and Figueroa Motions at 5. In response, Daniels

submitted his grievances, the responses, and any appeals, see Doc.

61-1, which are relevant to the Court's analysis. In particular,

Daniels submitted a Request for Administrative Remedy or Appeal

(Log #16-6-36774, dated August 29, 2016) to the FDOC Secretary. See

Doc. 61-1 at 1. In this "emergency grievance" sent directly to the

FDOC Secretary,11 Daniels stated that the sutures from his August

11, 2016 hand surgery were irritating and painful, and asked that

a Centurion physician or Vazquez remove them in accordance with

Ong's instructions. See id. On or about September 9, 2016, C.




      11
       Emergency grievances are a type of "direct grievances" that
may be filed with the FDOC Secretary. See FLA. ADMIN. CODE r.
33-103.007(3)(a).

                                  16
Greene returned the grievance without action, stating that the

grievance was "not accepted" as an emergency grievance. Id. at 2.

        On August 29, 2016, Daniels submitted a "medical grievance"12

(Log #1608-230-323) to the Assistant Warden, stating in pertinent

part:

                    On July 19, 2016, I was involved in a
               physical altercation that resulted in a broken
               knuckle   to    the  left  hand.    Immediately
               thereafter, x-rays were taken which indicated
               the above mentioned injury. The injury
               promulgated caused Dr. Vazquez[13] to prescribe
               Loratabs [sic] 5 mg/500 mg for 3 days every 4
               to 6 hours to alleviate the pain. The
               prescribed    medication  were   [sic]      not
               delivered or issued to me as ordered. At the
               time Dr. Vazquez ordered the medication, no
               temporary    painkillers  were    provided.   I
               suffered a total of 15 days of serious ongoing
               pain due to Vazquez' inadequate treatment and
               his deliberate indifference to treat a
               substantial medical condition.

                    On August 2, 2016, I had to initiate a
               medical sick-call requesting a non-aspirin
               pain pill that does not contain the ingredient
               NSAIDs. Reason being is because my body has a
               serious allergic reaction that causes the skin
               to rash up, if taken. The non-aspirin was
               given to me but to no avail. The non-aspirin
               was . . . temporary until the surgery
               scheduled for August 11, 2016.

                    On August 11, 2016, I was transported to
               the Reception and Medical Center ("RMC") where
               Dr. Ong performed the surgery. After the
               completion of the surgery, the M.D. wrote
               several orders which were follow up care,


        12
             See FLA. ADMIN. CODE r. 33-103.006(3)(e), 33-103.008.
        13
       The Court will use the correct spelling of Defendant's name:
Vazquez.

                                     17
          follow up appointments, and pain medications
          such as Loratabs [sic], Excedrin, along with
          antibody   [sic]   Keflex  500   mg   .  .   .
          Ben[a]dryl[]; Oyster Shell calcium 500 mg . .
          . that were prescribed by M.D. Ong F.M.D., the
          surgeon.

               . . . .

               Since my return to Suwannee Correctional
          Institution from (R.M.C.), I have not received
          any prescription medication as ordered by Dr.
          Vazquez or Dr. Ong. The orders were never
          filled. The region doctor [has] rewritten the
          order and prescription which was 600 mg
          Ibuprofen when it is properly documented in my
          institutional medical file[] "NO NSAIDs." I am
          prescribed medication I am medically prevented
          to take. I am still undergoing serious
          existing ongoing pain. No medication[s] are
          being given at this time.

               . . . .

               The nature of the relief requested is to
          compel the medical provider to prescribe the
          necessary medications needed. Also I am
          requesting compensation for the unnecessary
          infliction of pain and inadequate medical care
          in the amount of $15,000.00 against Dr.
          Vazquez and Centurion.

Id. at 4. On September 9, 2016, Figueroa denied Daniel's grievance,

stating in pertinent part:

          The medical department at Suwannee CI Main
          Unit is in receipt of your request for
          Administrative Remedy or Appeal; it has been
          received, reviewed & evaluated. Regarding
          Medications written by Dr. Ong at RMC.

          Orders written by the outside physician are
          reviewed by the MD on site and he determines
          if the medication[s] are medically necessary
          and available on the formulary. Upon review of
          the medications Dr. Ong prescribed[,] orders
          for Cephalexin x14 days and Oyster-shell[,]

                                18
            and both were filled on 8/15/16. Also on
            8/15/16 Diphenhydr[a]mine was written x7 days
            only by the onsite MD. On 8/23 you were
            ordered Acetaminophen (Tylenol - not an
            NSAID), 8/25 Amlodipine was filled and on 8/31
            you were ordered and given Lortab x4 days
            only. Your medication needs were addressed.

Id. at 5. Daniels appealed the institution's denial of his medical

grievance   on   September   28th,   stating   that   the   institution's

response did "not properly address this issue." See id. at 10,

Request for Administrative Remedy or Appeal to FDOC Secretary, Log

#16-6-41616. On March 3, 2017, Health Services Director Tom Reimers

denied Daniels' appeal on the merits, stating in pertinent part:

            Your request for administrative remedy was
            received at this office and it was carefully
            evaluated. Records available to this office
            were also reviewed.

            Please be advised that an inmate has the
            responsibility to write the grievances legibly
            and if not then it can be returned to the
            inmate without processing.

            Please be advised that you cannot use the
            grievance process for monetary gain and/or
            tort claims.

            It is determined that the response made to you
            by Dr. Figueroa on 9/9/16 appropriately
            addresses the issues you presented.

            It is the responsibility of your health care
            staff to determine the appropriate treatment
            regimen   for   the    condition   you   are
            experiencing,      including     medication
            prescriptions.

            Should you experience problems, sick call is
            available so that you may present your
            concerns to your health care staff.


                                     19
Id. at 12.

     On September 19, 2016, Daniels submitted a medical grievance

to the Warden, stating in pertinent part:

             On 9/19/16 I declared a medical emergency
             concerning the swelling of my left hand. I was
             immediately escorted to see the medical doctor
             by staff personnel. Upon arrival to medical,
             the doctor examined my hand thoroughly and
             determined that it was infected based on her
             expert opinion. I informed her that bacitracin
             ointment was being applied each time nurses
             changed my dressings. Of import, I apprised
             the doctor that I told them [nurses] that I
             was allergic to it and it is well-documented
             in my medical files, but, however, they were
             still carelessly applying the ointment. This
             was verified and I was given two antibiotics
             and some non-aspirins.

             Remedy: to approve this grievance based on
             negligence and carelessness.

Id. at 8, Request for Administrative Remedy or Appeal, Log #1609-

230-211. On October 3, 2016, Vilchez denied the grievance, stating

in pertinent part:

             Your request    for Administrative Remedy      or
             Appeal   has    been  received,   reviewed      &
             evaluated.

             Investigation into your grievance reveals the
             following:

             The grievance format is not for opinions,
             venting and making general statements. It
             appears from your statements that this matter
             was addressed with the MD on 9/19/16. Nursing
             staff are following proper protocol and
             procedures in your care and treatment.

Id. at 9. Daniels appealed the institution's denial of his medical

grievance     on   October   12th.   See   id.   at   16,   Request   for

                                     20
Administrative Remedy or Appeal to FDOC Secretary, Log #16-6-45607.

On April 4, 2017, Health Services Director Reimers denied Daniels'

appeal on the merits, stating in pertinent part:

             Your request for administrative remedy was
             received at this office and it was carefully
             evaluated. Records available to this office
             were also reviewed.

             It is determined that the response made to you
             by Dr. Vilchez on 10/3/16 appropriately
             addresses the issues you presented.

Id. at 18. Given this record of Daniels' exhaustion efforts,

Defendants cannot establish a failure to exhaust the claims against

them.

        Next, Defendants contend that Daniels failed to name Vilchez,

Vazquez,    and   Figueroa    in   the    grievances   when   he   knew   their

identities. See Vilchez Motion at 6; Vazquez and Figueroa Motions

at 5-6. Notably, the PLRA does not mandate that a prisoner name a

particular individual (who is later sued) in a grievance in order

to properly exhaust his claim. See Jones, 549 U.S. at 219 (stating

"exhaustion is not per se inadequate simply because an individual

later sued was not named in the grievances"); Parzyck v. Prison

Health Servs., 627 F.3d 1215, 1218-19 (11th Cir. 2010); see also

Brown v. Sikes, 212 F.3d 1205, 1207 (11th Cir. 2000) ("[W]hile §

1997e(a)    requires   that    a   prisoner    provide   as   much   relevant

information as he reasonably can in the administrative grievance

process, it does not require that he do more than that."). Indeed,

section 1997e(a)'s exhaustion requirement is designed "to alert

                                         21
prison officials to a problem, not to provide personal notice to a

particular official that he may be sued ...." Jones, 549 U.S. at

219 (quoting Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir.

2004)).

     Section    1997e(a)     requires    that     prisoners    complete   the

administrative review process in compliance with the prison's

grievance procedures, so there is "time and opportunity to address

complaints internally before allowing the initiation of a federal

case." Woodford, 548 U.S. at 93 (citations and quotation marks

omitted). Moreover, Florida's grievance procedure does not require

that a prisoner identify each individual that he may later sue if

the issue is not internally resolved. See Fla. Admin. Code r.

33-103.014 (stating the reasons for returning a grievance without

a response on the merits). Here, although Daniels failed to

identify    Figueroa   and   Vilchez,    the    grievances    accomplished   §

1997e(a)'s purpose by alerting the prison to Daniels' medical issue

and giving medical personnel an opportunity to resolve the issues

before he initiated a lawsuit. Thus, Daniels sufficiently exhausted

the claims in this action, and Defendants' Motions are due to be

denied as to their assertions that Daniels failed to properly

exhaust his claims against them.

          VI. Eighth Amendment Deliberate Indifference Claim

     Daniels asserts that Defendants Centurion, Vilchez, Vazquez,

and Figueroa violated his Eighth Amendment right when they were


                                    22
deliberately indifferent to his medical needs. As to Centurion, he

asserts that its custom was to provide only routine health care and

withhold other expensive medical care. See Complaint at 6. The

Eleventh Circuit has explained the requirements for a claim of

constitutionally inadequate care:

                 "The Constitution does not mandate
            comfortable prisons, but neither does it
            permit inhumane ones . . . ." Farmer, 511 U.S.
            at 832, 114 S.Ct. at 1976 (internal quotation
            and citation omitted).[14] Thus, in its
            prohibition    of     "cruel    and    unusual
            punishments," the Eighth Amendment requires
            that   prison    officials    provide   humane
            conditions of confinement. Id. However, as
            noted above, only those conditions which
            objectively amount to an "extreme deprivation"
            violating contemporary standards of decency
            are subject to Eighth Amendment scrutiny.
            Hudson, 503 U.S. at 8-9, 112 S.Ct. at 1000.[15]
            Furthermore, it is only a prison official's
            subjective deliberate indifference to the
            substantial risk of serious harm caused by
            such conditions that gives rise to an Eighth
            Amendment violation. Farmer, 511 U.S. at 828,
            114 S.Ct. at 1974 (quotation and citation
            omitted); Wilson, 501 U.S. at 303, 111 S.Ct.
            at 2327.[16]

Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010). "To show

that a prison official acted with deliberate indifference to

serious medical needs, a plaintiff must satisfy both an objective

and a subjective inquiry." Brown v. Johnson, 387 F.3d 1344, 1351

(11th Cir. 2004) (quoting Farrow v. West, 320 F.3d 1235, 1243 (11th

     14
          Farmer v. Brennan, 511 U.S. 825 (1994).
     15
          Hudson v. McMillian, 503 U.S. 1 (1992).
     16
          Wilson v. Seiter, 501 U.S. 294 (1991).

                                  23
Cir. 2003)). First, the plaintiff must satisfy the objective

component by showing that he had a serious medical need.     Goebert

v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

                  "A serious medical need is considered
            'one that has been diagnosed by a physician as
            mandating treatment or one that is so obvious
            that even a lay person would easily recognize
            the necessity for a doctor's attention.'" Id.
            (citing Hill v. Dekalb Reg'l Youth Det. Ctr.,
            40 F.3d 1176, 1187 (11th Cir. 1994)). In
            either case, "the medical need must be one
            that,    if  left    unattended,   pos[es]   a
            substantial risk of serious harm." Id.
            (citation and internal quotations marks
            omitted).

Brown, 387 F.3d at 1351. Next, the plaintiff must satisfy the

subjective component, which requires the plaintiff to "allege that

the prison official, at a minimum, acted with a state of mind that

constituted deliberate indifference."    Richardson v. Johnson, 598

F.3d 734, 737 (11th Cir. 2010) (per curiam) (describing the three

components of deliberate indifference as "(1) subjective knowledge

of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than mere negligence.") (citing Farrow, 320

F.3d at 1245); Lane v. Philbin, 835 F.3d 1302, 1308 (11th Cir.

2016) (setting forth the three components) (citing Farrow, 320 F.3d

at 1245).

                 In   Estelle[17], the  Supreme   Court
            established that "deliberate indifference"
            entails more than mere negligence. Estelle,
            429 U.S. at 106, 97 S.Ct. 285; Farmer, 511


     17
          Estelle v. Gamble, 429 U.S. 97 (1976).

                                  24
            U.S. at 835, 114 S.Ct. 1970. The Supreme Court
            clarified    the    "deliberate   indifference"
            standard in Farmer by holding that a prison
            official   cannot     be   found   deliberately
            indifferent under the Eighth Amendment "unless
            the official knows of and disregards an
            excessive risk to inmate health or safety; the
            official must both be aware of facts from
            which the inference could be drawn that a
            substantial risk of serious harm exists, and
            he must also draw the inference." Farmer, 511
            U.S. at 837, 114 S.Ct. 1970 (emphasis added).
            In interpreting Farmer and Estelle, this Court
            explained in McElligott[18] that "deliberate
            indifference    has   three   components:   (1)
            subjective knowledge of a risk of serious
            harm; (2) disregard of that risk; (3) by
            conduct that is more than mere negligence."
            McElligott, 182 F.3d at 1255; Taylor,[19] 221
            F.3d at 1258 (stating that defendant must have
            subjective awareness of an "objectively
            serious need" and that his response must
            constitute    "an    objectively   insufficient
            response to that need").

Farrow, 320 F.3d at 1245-46. Notably, the Supreme Court has stated

that a plaintiff may demonstrate the deliberate indifference of

prison officials by showing that they intentionally interfered with

prescribed treatment or intentionally denied access to medical

care. See Estelle, 429 U.S. at 104-05.

     In the instant case, the Court addressed similar Eighth

Amendment     arguments   in   Defendants   Vazquez   and   Figueroa's

previously-filed motions to dismiss. In doing so, the Court stated,

in pertinent part:



     18
          McElligott v. Foley, 182 F.3d 1248 (11th Cir. 1999).
     19
          Taylor v. Adams, 221 F.3d 1254 (11th Cir. 2000).

                                   25
                 Defendants Figueroa and Vazquez seek
           dismissal of Daniels' Eighth Amendment claims
           against them, arguing that Daniels fails to
           provide sufficient facts that would entitle
           him to relief. Viewing the facts in the light
           most favorable to Daniels, as the Court must,
           the Court is not so convinced. Daniels has
           alleged facts sufficient to state a plausible
           claim under the Eighth Amendment. In reaching
           this conclusion, the Court observes that
           Daniels asserts that Figueroa and Vazquez
           denied him timely and proper medical care
           resulting in an infection, a second surgery,
           and lost mobility in his dominant hand. See
           Qamar v. C.I.A., 489 F. App'x 393, 396 (11th
           Cir.    2012)    (per  curiam)    ("Deliberate
           indifference to the serious medical needs of
           prisoners violates the Eighth Amendment
           prohibition    against   cruel   and   unusual
           punishment, and prison officials act with
           deliberate indifference if they knowingly
           interfere with treatment prescribed by a
           physician.") (citing Washington v. Dugger, 860
           F.2d 1018, 1021 (11th Cir. 1988)). The Court
           declines to find that these allegations if
           proven would fail to state a plausible claim
           for a violation of the Eighth Amendment. As
           such, Defendants' Motions are due to be denied
           as to Daniels' Eighth Amendment claims against
           them.

Order   (Doc.   44)   at   15-16.   Again,   reading   Daniels'   Complaint

liberally, as this Court must do, he provides sufficient facts to

state cognizable Eighth Amendment deliberate indifference claims

against Defendants Vazquez and Figueroa as well as Defendant

Vilchez. Moreover, Daniels has identified an unofficial Centurion

custom or practice, as the "moving force," behind the alleged

constitutional violation. Monell v. Dep't of Soc. Servs., 436 U.S.

658, 693-94 (1978). Thus, Defendants Centurion, Vilchez, Vazquez,




                                     26
and Figueroa's Motions are due to be denied as to Daniels' Eighth

Amendment claim against them.

                    VII. Qualified Immunity

     Defendants Vilchez, Vazquez, and Figueroa alternatively assert

that they are entitled to qualified immunity. As to qualified

immunity, the Eleventh Circuit has stated:

               To invoke qualified immunity, a public
          official must first demonstrate that he was
          acting within the scope of his or her
          discretionary authority. Maddox v. Stephens,
          727 F.3d 1109, 1120 (11th Cir. 2013). As we
          have   explained   the   term   "discretionary
          authority," it "include[s] all actions of a
          governmental official that (1) were undertaken
          pursuant to the performance of his duties, and
          (2) were within the scope of his authority."
          Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir.
          1994) (internal quotation marks omitted).
          Here, it is clear that Defendant Officers
          satisfied this requirement, as they engaged in
          all of the challenged actions while on duty as
          police officers conducting investigative and
          seizure functions.

               Because    Defendant      Officers    have
          established that they were acting within the
          scope of their discretionary authority, the
          burden   shifts    to    [the   plaintiff]   to
          demonstrate   that    qualified   immunity   is
          inappropriate. See id. To do that, [the
          plaintiff] must show that, when viewed in the
          light most favorable to him, the facts
          demonstrate that Defendant Officers violated
          [Plaintiff's] constitutional right and that
          that right was "clearly established ... in
          light of the specific context of the case, not
          as a broad general proposition[,]" at the time
          of Defendant officers' actions. Saucier v.
          Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150
          L.Ed.2d 272 (2001), overruled in part on other
          grounds by Pearson, 555 U.S. 223, 129 S.Ct.
          808. We may decide these issues in either

                                27
             order, but, to survive a qualified-immunity
             defense, [the plaintiff] must satisfy both
             showings.   Maddox, 727  F.3d  at   1120–21
             (citation omitted).

Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017).

     The Eleventh Circuit also has set forth the proper analysis

when a district court considers a motion to dismiss based on

qualified immunity.

             When presented with the officers' motions to
             dismiss, both our precedent and precedent from
             the Supreme Court instruct the district court
             to analyze whether, taking [Plaintiff]'s
             allegations as true, the . . . complaint
             asserted a violation of a clearly established
             constitutional right. See Chesser v. Sparks,
             248 F.3d 1117, 1121 (11th Cir. 2001) ("[T]he
             [qualified immunity] defense may be raised and
             considered on a motion to dismiss; the motion
             will be granted if the 'complaint fails to
             allege the violation of a clearly established
             constitutional right.'") (quoting Williams,
             102 F.3d at 1182)[20]; Santamorena v. Ga.
             Military College, 147 F.3d 1337, 1342 (11th
             Cir. 1998) (affirming grant of motion to
             dismiss on qualified immunity grounds because
             the   "complaint   fail[ed]   to  allege   the
             violation    of    a    clearly    established
             constitutional right"). See also Siegert v.
             Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 114
             L.Ed.2d 277 (1991) ("A necessary concomitant
             to   the   determination    of   whether   the
             constitutional right asserted by a plaintiff
             is 'clearly established' at the time the
             defendant acted is the determination of
             whether the plaintiff has asserted a violation
             of a constitutional right at all. Decision of
             this purely legal question permits courts
             expeditiously to weed out suits which fail the
             test without requiring a defendant who rightly


     20
          Williams v. Ala. State Univ., 102 F.3d 1179, 1182 (11th Cir.
1997).

                                   28
            claims qualified immunity to engage in
            expensive and time consuming preparation to
            defend the suit on its merits."). . . .

Joseph v. Gee, 708 F. App'x 642, 643-44 (11th Cir. 2018) (per

curiam).

     In the Motions, Defendants Vilchez, Vazquez, and Figueroa

assert that they are entitled to qualified immunity because they

did not violate Daniels' Eighth Amendment right. However, upon

review of the Complaint, the Court finds this assertion unavailing.

The Court has determined that Daniels has stated plausible Eighth

Amendment   claims   against   the   Defendants,   and   therefore,   the

Defendants are not entitled to qualified immunity at this stage of

the litigation.21 Accordingly, Defendants Vilchez, Vazquez, and

Figueroa's Motions based on qualified immunity are due to be

denied.

                      VIII. Eleventh Amendment

     To the extent Defendant Vilchez asserts that he is entitled to

Eleventh Amendment immunity,22 this Court agrees.

                 The Eleventh Amendment provides that
            "[t]he Judicial power of the United States


     21
       See Order (Doc. 44) (finding that Defendants Vazquez and
Figueroa are not entitled to qualified immunity).
     22
       Daniels acknowledges that the Eleventh Amendment bars his
claims for monetary damages against Defendants Vilchez, Vazquez,
and Figueroa in their official capacities. See Response at 6.
Notably, the Court previously granted Figueroa and Vazquez's
motions to dismiss, see Docs. 16, 29, as to Daniels' claims for
monetary damages against them in their official capacities, see
Order (Doc. 44) at 23, ¶ 1.

                                     29
          shall not be construed to extend to any suit
          in law or equity, commenced or prosecuted
          against one of the United States by Citizens
          of another State, or by Citizens or Subjects
          of any Foreign State." U.S. Const. amend. XI.
          It is well established that, in the absence of
          consent, "a suit in which the State or one of
          its agencies or departments is named as the
          defendant is proscribed by the Eleventh
          Amendment." Papasan v. Allain, 478 U.S. 265,
          276, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)
          (quotation omitted). The Eleventh Amendment
          also prohibits suits against state officials
          where the state is the real party in interest,
          such that a plaintiff could not sue to have a
          state officer pay funds directly from the
          state treasury for the wrongful acts of the
          state. Summit Med. Assocs., P.C. v. Pryor, 180
          F.3d 1326, 1336 (11th Cir. 1999). . . .

Hayes v. Sec'y, Fla. Dep't of Children & Families, 563 F. App'x

701, 703 (11th Cir. 2014) (per curiam).

     In Zatler v. Wainwright, 802 F.2d 397, 400 (11th Cir. 1986)

(per curium), the Eleventh Circuit noted:

                It is clear that Congress did not intend
          to abrogate a state's eleventh amendment
          immunity in section 1983 damage suits. Quern
          v. Jordan, 440 U.S. 332, 340-45, 99 S.Ct.
          1139,    1144-45,    59 L.Ed.2d   358  (1979).
          Furthermore,      after   reviewing   specific
          provisions of the Florida statutes, we
          recently concluded that Florida's limited
          waiver of sovereign immunity was not intended
          to encompass section 1983 suits for damages.
          See Gamble,[23] 779 F.2d at 1513-20.

Accordingly, in Zatler, the court found that the FDOC Secretary was

immune from suit in his official capacity. Id. Insofar as Daniels



     23
       Gamble v. Fla. Dep't of Health & Rehab. Serv., 779 F.2d 1509
(11th Cir. 1986).

                                30
may be seeking monetary damages from Defendant Vilchez in his

official capacity, the Eleventh Amendment bars suit. Therefore,

Defendant Vilchez' Motion is due to be granted as to Daniels' claim

for monetary damages from him in his official capacity.

                   IX. Physical Injury Requirement
                         42 U.S.C. § 1997e(e)

     Next, the Court turns to Defendants' assertions that Daniels

is not entitled to compensatory and punitive damages under 42

U.S.C. § 1997e(e) because he has not alleged any physical injuries

that are more than de minimis, resulting from Defendants' acts

and/or omissions. In Brooks v. Warden, 800 F.3d 1295 (11th Cir.

2015),    the   Eleventh   Circuit    addressed   the   availability   of

compensatory and punitive damages as well as nominal damages in

suits brought by prisoners under § 1983. The Eleventh Circuit

stated:

           [Plaintiff]'s claim, however, is further
           governed by the Prison Litigation Reform Act
           of 1995 [(PLRA)], Pub.L. No. 104–134, §§
           802–10, 110 Stat. 1321, 1366–77 (1996). The
           PLRA places substantial restrictions on the
           judicial relief that prisoners can seek, with
           the goal of "reduc[ing] the number of
           frivolous    cases   filed    by   imprisoned
           plaintiffs, who have little to lose and
           excessive amounts of free time with which to
           pursue their complaints." Al–Amin v. Smith,
           637 F.3d 1192, 1195 (11th Cir. 2011) (quoting
           Napier v. Preslicka, 314 F.3d 528, 531 (11th
           Cir. 2002)). The section of the Act at issue
           here, 42 U.S.C. § 1997e(e), reads this way:

                 No Federal civil action may be
                 brought by a prisoner confined in a
                 jail, prison, or other correctional

                                     31
               facility, for mental or emotional
               injury suffered while in custody
               without a prior showing of physical
               injury or the commission of a sexual
               act....

          This Court has held that § 1997e(e) applies to
          all   federal    civil   actions,    including
          constitutional claims brought under § 1983.
          See Harris v. Garner (Harris II), 216 F.3d
          970, 984–85 (11th Cir. 2000) (en banc)....

               In this case, [Plaintiff] did not allege
          any physical injury . . . . Nevertheless, he
          sought "compensatory . . . punitive, and
          nominal damages" from [Defendant]. Under the
          statute and our caselaw, an incarcerated
          plaintiff cannot recover either compensatory
          or   punitive   damages   for   constitutional
          violations unless he can demonstrate a (more
          than de minimis) physical injury. See Al–Amin,
          637 F.3d at 1198 (punitive); Harris v. Garner
          (Harris I), 190 F.3d 1279, 1286 (11th Cir.
          1999) (compensatory), reh'g en banc granted
          and opinion vacated, 197 F.3d 1059 (11th Cir.
          1999), opinion reinstated in relevant part,
          216 F.3d 970. However, we have never had the
          opportunity in a published opinion to settle
          the availability of nominal damages under the
          PLRA. We do today, and we hold that nothing in
          § 1997e(e) prevents a prisoner from recovering
          nominal damages for a constitutional violation
          without a showing of physical injury.

Brooks, 800 F.3d at 1307-08 (emphasis added). Thus, to satisfy §

1997e(e), a prisoner must assert physical injury that is more than

de minimis. However, the injury does not need to be significant.

See Thompson v. Sec'y, Fla. Dep't of Corr., 551 F. App'x 555, 557

(11th Cir. 2014) (citation omitted); Dixon v. Toole, 225 F. App'x

797, 799 (11th Cir. 2007).




                               32
     Taking Daniels' allegations as to his injuries as true, he

asserts physical injuries that are greater than de minimis. The

Court previously denied Defendants Vazquez and Figueroa's motions

to dismiss to the extent they asserted that Daniels' request for

monetary damages is precluded under § 1997e(e). The Court stated,

in pertinent part:

          [Daniels] complains about a left-hand injury
          that is permanent and life-changing due to
          Defendants' alleged failure to timely and
          properly treat the wound and resulting
          infection. According to Daniels, he underwent
          a second surgery at RMC "to dig the stitches
          out" since the flesh had grown over the
          stitches because of the delay in removing the
          stitches. Complaint at 5. Given Daniels'
          assertions, his pain and discomfort that
          ultimately resulted in multiple sick call
          visits, an additional surgical procedure, and
          ongoing limitations of the range of motion of
          his hand cross § 1997e(e)'s de minimis
          threshold. See Thompson, 551 F. App'x at 557
          n.3 (describing an approach of asking whether
          the injury would require a free world person
          to visit a doctor or emergency room) (citing
          Luong v. Hatt, 979 F. Supp. 481, 486 (N.D.
          Tex. 1997)).

Order (Doc. 44) at 22. For these same reasons, the Court finds that

Daniels' alleged injuries cross § 1997e(e)'s de minimis threshold.

Thus, Defendants' Motions are due to be denied to the extent that

the Court finds Daniels' request for monetary damages is not

precluded under § 1997e(e) because he alleges that he suffered

physical injuries that are plausibly greater than de minimis.




                                33
     Therefore, it is now

     ORDERED:

     1.   Defendant Centurion's Amended Motion to Dismiss (Doc. 53)

is DENIED.

     2.   Defendant Vilchez's Amended Motion to Dismiss (Doc. 54)

is PARTIALLY GRANTED as to Daniels' claim for monetary damages from

him in his official capacity. Otherwise, the Motion is DENIED.

     3.   Defendants Vazquez and Figueroa's Amended Motions to

Dismiss (Docs. 55, 56) are DENIED AS MOOT as to Daniels' claims for

monetary damages from them in their official capacities. Otherwise,

the Motions are DENIED.

     4.   Defendants, no later than July 10, 2019, must answer or

otherwise respond to the Complaint.

     5.   The parties shall conduct discovery so the due date of

any discovery requested is no later than October 15, 2019. Any

motions relating to discovery shall be filed by October 25, 2019.

     6.   All motions to dismiss and/or for summary judgment shall

be filed by November 29, 2019.24 This deadline is also applicable




     24
       Any DVDs submitted as exhibits to a summary judgment motion
should not contain a sticker-type label. Such labels inhibit the
Court's ability to view the video footage. The case number and
other relevant information should be written with a black marker on
the DVD itself. Additionally, the Court requires the complete
transcript of any deposition submitted as an exhibit.


                                34
to the filing of any motions or the raising of any affirmative

defenses based on qualified immunity.

      7.     Responses to any motions to dismiss and/or for summary

judgment shall be filed by January 6, 2020.

      8.     The parties are encouraged to discuss the possibility of

settlement and notify the Court if their efforts are successful. In

doing so, Plaintiff and Defendants are encouraged to maintain a

realistic approach in making and/or considering any settlement

offers. If the parties are unable to settle the case privately, and

want a Magistrate Judge to conduct a settlement conference, they

should notify the Court.

      9.     As to the taking of Plaintiff's deposition, if necessary,

the Court grants permission to Defendants' counsel. Defendants'

counsel must contact the Warden of Plaintiff's institution to

arrange an appropriate time and place for the deposition.

      10.    Plaintiff is advised that any documents submitted for the

Court's consideration must be legible. Filings written in pencil

may   be    difficult   to   decipher,    especially   when   electronically

scanned. Therefore, Plaintiff is encouraged to use a black pen, not

pencil. The Court may strike documents that are not in compliance

with these instructions.




                                     35
     11.     The Court expects strict compliance with the Court's

deadlines.

     DONE AND ORDERED at Jacksonville, Florida, this 12th day of

June, 2019.




sc 6/10
c:
Theron Daniels, FDOC #068947
Counsel of Record




                                 36
